Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Examiner’s Statement of Reasons for Allowance
Claims 1-8, 10-12 are allowed because the prior art fail to teach a probe used with food preparation, rethermalization, storage, transportation, and/or service, the probe comprising:
a head portion comprising a display;
a shaft portion coupled to the head portion and configured to be at least partially immersed in a foodstuff;
a sensing unit configured to collect data including a temperature of the foodstuff, wherein the sensing unit comprises a food level sensor configured to provide an indication of a need to refill the foodstuff; and
a wireless device configured to transmit data collected by the sensing unit to a supervisory control device, in combination with the remaining limitations of claims 2-8, 10-12.
Claims 16-20 are allowed because the prior art fail to teach a system used with food preparation, rethermalization, storage, transportation, and/or service, the system comprising:
a food pan configured to contain a foodstuff; a probe comprising:

a probe body configured to couple to an edge of the food pan; a sensing unit configured to collect data including a temperature of the foodstuff, the sensing unit comprising a rectangular-shaped lens configured to focus infrared energy emitted from the foodstuff onto a plurality of photodetectors; and
a wireless device configured to transmit data collected by the sensing unit; and
a supervisory control device configured to receive transmissions from the wireless device and to display the data collected by the sensing unit on a dashboard user interface, in combination with the remaining limitations of claims 17-20.
Claim 21 is allowed because the prior art fail to teach a system used with food preparation, rethermalization, storage, transportation, and/or service, the system comprising:
a food pan configured to contain a foodstuff;
an electronics unit inseparably coupled with the food pan, the electronics unit comprising a sensing unit configured to collect data including the temperature of the foodstuff and a first wireless device configured to transmit data collected by the sensing unit; and
a sensing mat situated in the food pan, the sensing mat comprising a plurality of embedded sensors and a second wireless device configured to transmit data from the plurality of embedded sensors to the electronics unit.
Claim 24 is allowed because the prior art fail to teach a probe used with food preparation, rethermalization, storage, transportation, and/or service, the probe comprising:

a head portion comprising a display;
a shaft portion coupled to the head portion and configured to be at least partially immersed in a foodstuff;
a sensing unit located between the head portion and the shaft portion and configured to collect data including a temperature of the foodstuff, wherein the sensing unit comprises a lens having a cylindrical shape and a plurality of photodetectors configured to detect infrared energy emitted from the foodstuff; and
a wireless device configured to transmit data collected by the sensing unit to a supervisory control device.
Claim 25 is allowed because the prior art fail to teach a probe used with food preparation, rethermalization, storage, transportation, and/or service, the probe comprising:
a head portion comprising a display;
a shaft portion coupled to the head portion and configured to be at least partially immersed in a foodstuff;
a sensing unit located in the shaft portion and configured to collect data including a temperature of the foodstuff, wherein the sensing unit comprises a lens having a rectangular shape and a plurality of photodetectors configured to detect infrared energy emitted from the foodstuff; and
a wireless device configured to transmit data collected by the sensing unit to a supervisory control device.
For claims 1-12, 24-25: Young et al. (U.S. 20190231113) [hereinafter Young] is considered to be the closest art. Young discloses in Fig. 1 a probe used with food preparation, rethermalization, storage, transportation, and/or service, the probe/ thermal immerse circulator 114 comprising:
a head/ top portion comprising a display (screen/ LED);
a shaft portion coupled to the head portion and configured to be at least partially immersed in a foodstuff/ liquid (by some attachment);
a sensing unit configured to collect data including a temperature of the foodstuff, wherein the sensing unit configured to determine a liquid level in the bath, food mass, type, volume, temperature, etc. [0059], [0173]; and
a wireless device/ user interface 128 configured to transmit data collected by the sensing unit to a supervisory control device 102. 
Young teaches that the temperature sensor could be a thermistor or an IR emission detector [0017]. This would suggest to having a lens.
Although Young teaches a plurality of different sensors including a volume sensor, Young does not teach a food/ foodstuff level sensor immersed in the foodstuff.
Young does not explicitly teach that the device is configured to provide an indication of a need to refill the foodstuff.
For claims 21-22: Robbins et al. (U.S. 20150208858) [hereinafter Robbins] is considered to be the closest art.
Robbins teaches in Fig. 1B a device comprising an electronic unit (electronic circuit contained in a handle 120) inseparable from a food pan 110, the food pan is provided with a plurality of temperature sensing elements embedded 130, 132, 133 (sensing unit collecting data temperature) in the mat/ adhesive/ epoxy/ potting material [0038]) and closed with a panel/ mat 140 in the bottom 112 of the pan (Fig. 1B, [0050]). 
The device is configured to be heated/ placed on a stovetop burner/ food preparation appliances [0024].
The sensors are positioned between two (plurality) layers (top and bottom) of the pan, as shown in Fig. 1B. Robbins teaches to wirelessly transmit temperature from a cooking vessel/ pan (Abstract, [0021], Fig. 6), and having a wireless device/ mobile phone. Robbins also teaches a unique identifier [0020]. The device could include a LCD display [0077]. 
Robin does not teach a sensing mat situated in the food pan.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai discloses in Figs. 4-5 a device in the field of applicant’s endeavor comprising a food level 0510 and a temperature sensor 0511 within the same housing/ shaft/ probe 0506 sensor [0097].
Ceccoli teaches a level sensor that is outputting a need of a refill signal [0114].
Hochman teaches displaying a probe dislodgement/ faulty status.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             May 27, 2021